Citation Nr: 0303893	
Decision Date: 03/06/03    Archive Date: 03/18/03	

DOCKET NO.  91-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle 
condition, claimed as secondary to service-connected 
disabilities.

2.  Entitlement to a compensable rating for the residuals of 
shell fragment wounds of the left upper and lower thigh with 
myofascial pain syndrome, effective from June 25, 1990, 
through July 25, 1994. 

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds of the left upper and 
lower thigh with myofascial pain syndrome, effective July 26, 
1994. 

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of a shell fragment wound of the left knee, 
effective from June 25, 1990, through January 4, 1999. 



5.  Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound of the left knee, 
effective from January 5, 1999, through September 17, 2000. 

6.  Entitlement to a rating in excess of 30 percent for the 
residuals of a shell fragment wound of the left knee, 
effective September 18, 2000. 

7.  Entitlement to a rating in excess of 10 percent for a 
left varicocele, post-operative, effective from June 25, 
1990, through April 28, 1992. 

8.  Entitlement to a compensable evaluation for a left 
varicocele, post-operative, effective from April 29, 1992, 
through May 16, 1994. 

9.  Entitlement to a rating in excess of 10 percent for a 
left varicocele, post-operative, effective May 17, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1966 to July 1968.  His awards and 
decorations included the Purple Heart Medal.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1991, April 1994, March 1997, and 
July 2000.  Each time, it was remanded for further 
development.  In February 2002, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
assigned separate ratings for the veteran's service-connected 
residuals of shell fragment wounds of the left upper and 
lower thigh; the service-connected residuals of a shell 
fragment wound of the left knee (formerly evaluated as the 
residuals of shell fragment wounds of the left upper and 
lower thigh with myofascial pain syndrome and left knee 
arthralgia); and for the shell fragment wound scars of the 
left thigh and left knee.  The left knee disability was 
characterized as the residuals of a shell fragment wound of 
the left knee with chronic pain, for which the following 
disability evaluations were assigned:  10 percent, effective 
from June 25, 1990; 20 percent, effective from January 5, 
1999; and 30 percent, effective from September 18, 2000.  The 
left upper and lower thigh with myofascial pain syndrome was 
evaluated as noncompensably disabling from June 25, 1990, 
through July 25, 1994, and 10 percent disabling, effective 
July 26, 1994.  The left thigh and knee scars were evaluated 
as noncompensable, effective June 25, 1990, and 10 percent 
disabling, effective September 18, 2000.  In its February 
2002 decision, the RO also assigned the following ratings for 
the veteran's service-connected left varicocele:  10 percent, 
effective June 25, 1990; noncompensable, effective April 29, 
1992; and 10 percent, effective May 17, 1999.  

In August 1999, the RO denied the veteran's claim of 
entitlement to service connection for left ankle disability, 
secondary to his service-connected left knee disability.  In 
October 1999, the RO received the veteran's notice of 
disagreement (NOD) with respect to that decision.  In August 
2002, the RO issued a Statement of the Case, and in October 
2002, the RO received the veteran's substantive appeal (VA 
Form 9) regarding the issue of service connection for left 
ankle disability.  Although that issue has not been certified 
to the Board for appellate purposes, the veteran has clearly 
perfected his appeal; and, thus, that issue will be 
considered below.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 
38 C.F.R. §§ 20.101, 20.302(a) - (b) (2002).

In July 2000, the Board denied entitlement to service 
connection for the residuals of shell fragment wounds of the 
lower back and for gastrointestinal disability.  The veteran 
was notified of those decisions, as well as his appellate 
rights; however, he did not request reconsideration of either 
decision nor did he appeal either decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  Therefore, those decisions became final.  
38 U.S.C.A. §§ 7103, 7252 (West 1991); 38 C.F.R. § 20.1100 
(2002).  Accordingly, the Board has no jurisdiction over 
those issues and neither will be considered below.  
38 U.S.C.A. § 7104(a) (West 1991 and Supp. 2001); 38 C.F.R. 
§ 20.101 (2002).  


FINDINGS OF FACT

1.  Left ankle disability is not currently demonstrated.

2.  From June 25, 1990, through July 25, 1994, the veteran's 
service-connected residuals of shell fragment wounds of the 
left upper and lower thigh with myofascial pain syndrome, 
which consisted primarily of a retained foreign body in the 
lateral aspect of the lower thigh and mild pain with deep 
knee bends, were productive of moderate impairment.  

3.  Since July 26, 1994, the veteran's residuals of shell 
fragment wounds of the left upper and lower thigh with 
myofascial pain syndrome, which consisted primarily of 
retained foreign bodies in the proximal and distal thigh; 
slightly decreased muscle strength compared to the right 
thigh; diffuse tightness in the thigh; and muscle spasms in 
the thigh, have been productive of no more than moderate 
impairment. 

4.  From June 25, 1990, through January 4, 1999, the 
veteran's service-connected residuals of a shrapnel wound of 
the left knee, which consisted primarily of pain on 
palpation; pain on exertion; decreased strength due to pain; 
and a left sided limp, were productive of no more than slight 
impairment.

5.  From January 5, 1999, through September 17, 2000, the 
veteran's service-connected residuals of a shrapnel wound of 
the left knee, which consisted primarily of pain on 
palpation; pain on exertion; decreased strength due to pain; 
limitation of flexion; and a left sided limp, were productive 
of no more than moderate impairment.

6.  Since September 18, 2000, the veteran's service-connected 
residuals of a shrapnel wound of the left knee, which consist 
primarily of pain on palpation; pain on exertion; decreased 
strength due to pain; limitation of flexion; painful and 
guarded movements; expected painful flare-ups, 
incoordination, excessive pain, and easy fatigability; and a 
left sided limp requiring the use of a cane, have been 
productive of no more than severe impairment.

7.  From June 25, 1990, through April 28, 1992, the veteran's 
service-connected left varicocele, post-operative was 
manifested primarily by pain and swelling, for which he wore 
a support.

8.  From April 29, 1992, through May 16, 1994, the veteran's 
service-connected left varicocele, post-operative, which was 
manifested by a little tenderness and soreness, with no 
recurrence of the varicocele.  

9.  From May 17, 1994, through December 7, 1997, the 
veteran's service-connected left varicocele, which was 
manifested primarily by subjective complaints, was productive 
of no more than moderate disability.

10.  From December 8, 1997, through the present, the 
veteran's service-connected left varicocele has been 
manifested primarily by recurrence of the left varicocele and 
an attendant increase in pain, necessitating the use of a 
supporter.


CONCLUSIONS OF LAW

1.  The claimed left ankle disability is not proximately due 
to or the result of service-connected disability.  38 C.F.R. 
§ 3.310(a) (2002).

2.  The criteria for a 10 percent rating for the residuals of 
shell fragment wounds of the left upper and lower thigh with 
myofascial pain syndrome, effective from June 25, 1990, 
through July 25, 1994, have been met.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.41, 4.42, 4.56, 4.73, Diagnostic Code 
(DC) 5314 (1989).

3.  The criteria for a rating in excess of 10 percent for the 
residuals of shell fragment wounds of the left upper and 
lower thigh with myofascial pain syndrome since  July 26, 
1994, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.41, 4.42, 4.56 (revised, effective July 3, 1997 (62 Fed. 
Reg. 30,235, 30,238 (June 3, 1997)), 4.73, DC 5314 (1994).  

4.  The criteria for a rating in excess of 10 percent for the 
residuals of a shell fragment wound of the left knee, 
effective from June 25, 1990, through January 4, 1999, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103(a) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 - 
4.42, 4.45, 4.71a, DC 5262 (1998).

5.  The criteria for a rating in excess of 20 percent for the 
residuals of a shell fragment wound of the left knee, 
effective from January 5, 1999, through September 17, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40 - 4.42, 4.45, 4.71a, DC 5262 (2000).

6.  The criteria for a rating in excess of 30 percent for the 
residuals of a shell fragment wound of the left knee, since 
September 18, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, DC 5262 
(1998).

7.  The criteria for a rating in excess of 10 percent from 
June 25, 1990, through April 28, 1992, for a left varicocele 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 
4.104, DC 7120, 4.114, DC 7338 (1989).

8.  The criteria for a compensable rating for a left 
varicocele, effective from April 29, 1992, through May 16, 
1994, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.20, 4.104, DC 7120, 4.114, DC 7338 (1991).  

9.  The criteria for a rating in excess of 10 percent for a 
left varicocele, effective from May 17, 1994, through 
December 7, 1997, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.20, 4.104, DC 7120, 4.114, DC 7338 (1993).  

10.  The criteria for a 30 percent rating for a left 
varicocele, effective December 8, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.104, DC 7120, 
4.114, DC 7338 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

After reviewing the record, the Board finds that the RO has 
met its duties to notify and assist the veteran in the 
development of his claims.  By virtue of information sent to 
the veteran in the Board's remands of October 1991, April 
1994, March 1997, and July 2000; the Statements of the Case 
(SOC's); numerous Supplemental Statements of the Case 
(SSOC's); a notice of the enactment of the VCAA sent from the 
RO to the veteran in March 2002, a notice about the veteran's 
rights in the VA claims process, dated in August 2002, and a 
notice of a change in the law, dated in November 2002,  the 
veteran and his representative were notified of evidence 
necessary to substantiate these claims.  Indeed, the August 
2002 SOC set forth the text of the VA's enabling regulations 
associated with the VCAA.  38 C.F.R. § 3.159 (2002).  Such 
notices informed the veteran of what evidence and information 
VA would obtain for him, with specific references to such 
materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran 
needed to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The veteran has submitted numerous records, and the RO has 
made many attempts to obtain medical evidence in regard to 
the veteran's claims.  In October and December 1991, June 
1994, September 2001, the RO requested medical records from 
the Montgomery VA Medical Center (MC).  In June 1994 and 
August 2000, the RO also requested information from the 
veteran regarding the names and addresses for all health care 
providers who had treated him for any of the disorders at 
issue, including private medical treatment from a Dr. B.  In 
fact, it appears that all evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Such evidence includes the veteran's service medical records; 
VA medical records, reflecting treatment from November 1990 
to January 1998; and private medical records, reflecting 
treatment from May 1990 to June 1994.  


The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The veteran has had numerous VA examinations, including those 
performed in November 1990, April 1992, July 1994, February 
1998, January 1999, September 2000, and August 2001.  There 
is no objective evidence indicating that there has been a 
material change in the severity of any of his service-
connected conditions since he was last examined.  There are 
no records suggesting an increase in disability has occurred 
as compared to the last VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected conditions fairly.  See also VAOPGCPREC 11-95 (the 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted).

With respect to the secondary service connection claim, the 
duty to assist under the VCAA also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided several VA examinations, none of which 
demonstrated left ankle disability.  Further opinions are not 
needed with respect to this claim because there is sufficient 
medical evidence to decide the claim.  

The veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support any of the issues on appeal.  Indeed, in November 
2002, the veteran stated specifically that he had no further 
argument or evidence to present.  Finally, the Board notes 
that the veteran has been informed of his right to have a 
hearing in association with his appeal; however, to date, he 
has declined to exercise that right.  Accordingly, there is 
no need for further development of the evidence in order to 
meet the requirements of the VCAA.  

II.  Service Connection - The Left Ankle

A.  The Facts

During the veteran's service separation examination in July 
1968, his lower extremities were clinically normal.  

During a November 1990 VA examination, the veteran reported 
the history of a shell fragment wound to the left knee.  He 
stated the shrapnel fragments had been removed from the knee.  
He described left knee problems, especially on exertion such 
as running or playing baseball or soccer.  On occasion, he 
reportedly noticed swelling.  An examination of the left knee 
revealed several scars of different sizes and shapes around 
the left knee with no evidence of any swelling or effusion.  
Slight tenderness on either side of the patella was noted.  
The veteran reported mild pain with deep knee bends; 
otherwise, a full range of movements was elicited.  He 
favored his left knee slightly while ambulating.  X-rays of 
the left knee revealed a foreign body in the lateral aspect 
of the lower left thigh.  Following the examination, the 
relevant diagnoses were status post shrapnel fragment wound 
with metallic foreign body in the left lower thigh and in the 
projection of the left upper femur.  

VA outpatient records show that on April 29, 1992, the 
veteran was treated for degenerative joint disease of the 
left knee, off and on, due to shrapnel wounds of many years' 
duration.  

A record from the Three Notch Medical Center, received in 
February 1994, shows that the veteran complained of left 
ankle pain.  It was noted that the previous evening, he had 
had an accident and had fallen.  X-rays showed a non-
displaced fracture of the medial malleolus.  The veteran was 
placed in a short leg fiberglass cast and given instructions 
against weight bearing.  

During a VA orthopedic examination on July 26, 1994, the 
veteran reported a history of a shell fragment wound in 1967.  
He complained primarily of left knee problems and stated that 
he was unable to cross his left lower extremity at the knee 
without manually lifting his foot into place.  He was unable 
to fully bend the knee, and if he knelt on his left knee, he 
experienced extremity pain from the left knee joint to the 
left ankle.  Such pain resolved, once he took his weight off 
his left knee.  He also stated that a twisting motion could 
occur when he walked and that he would develop pain and 
swelling in the left knee joint.  He was reportedly unable to 
run without developing left knee pain.  He took Tylenol, as 
necessary, for his left knee symptoms, and noted that it 
helped, especially when he had episodes of swelling 
associated with his pain.  No postural abnormalities or fixed 
deformities were present.  Sensation was intact to light 
touch and pinprick, and muscle strength was normal, 
bilaterally, in the upper and lower extremities.  The veteran 
ambulated with a limp, favoring his right lower extremity.  
He did not use a cane or crutches or other assistive device 
during ambulation.  He did have a cloth knee brace in place. 
He was able to ambulate without the knee brace.  The deep 
tendon reflexes were normal at two plus/two plus, 
bilaterally.  

During a July 26, 1994, VA examination of the veteran's 
muscles, there was no tissue loss present, and his muscles 
had not been penetrated.  There was no adhesion or damage to 
the tendons.  There was decreased strength in the left lower 
extremity compared to the right, possibly due to pain in the 
left knee.  The strength in the left lower extremity was 
4+/5+ compared to the right lower extremity, where strength 
was 5+/5+.  There was no objective evidence of knee pain.  As 
the veteran underwent increased manipulation and evaluation 
of his left knee, he did complain of left knee pain.  There 
was no evidence of muscle herniation.  The diagnoses were 
multiple shell fragment wounds and left knee pain due to 
arthritic changes in the joints.  

On July 27, 1994, the veteran also underwent a VA examination 
of his scars.  There were multiple scars over the left lower 
extremity, including two linear 1-centimeter (cm) scars, 
laterally, over left thigh.  They were from shell fragment 
wounds.  There was also a shell fragment scar approximately 
over the knee joint which measured 1 cm.  There was a linear 
horizontal wound anteriorly over the knee joint itself which 
measured 1 cm.  There were four shrapnel scars which were all 
linear and located distally to the left knee joint between 
the knee and the ankle.  They all measured one cm and were 
non-tender.  None of the wounds were depressed.  The wounds 
were all hyper-pigmented in color.  The width was a few 
millimeters for all of the scars.  The texture was smooth 
over all of the scars.  There was a palpable small piece of 
shrapnel felt laterally over the left knee joint.  This 
measured a few millimeters in diameter.  It was non-tender 
and mobile.  There was no keloid formation associated with 
the left knee.  The scars were superficial and adherent to 
the underlying fascia but not to the underlying muscle.  
There was no muscle herniation, nor was there any 
inflammation, swelling, depression, impairment in the 
vascular supply, or ulceration.  The wounds were non-tender, 
there was no evidence of pain with movement.  The wounds were 
not cosmetically deforming and several of the wounds were 
difficult to see.  The veteran complained of recurrent pain 
in the knee scars.  He had two well-healed surgical scars 
laterally over the left knee joint that measured 1 cm.  They 
were adherent to the underlying fascia, but not to the 
underlying muscle or bone.  They did not appear painful with 
range of motion at the left knee joint.  X-rays of the left 
knee revealed no bone or joint abnormality.  X-rays of the 
left hip revealed a foreign body in the proximal thigh.  The 
primary diagnostic code on the X-rays was minor abnormality.  
Following the examination, the relevant diagnosis was 
multiple shell fragment wounds, laterally,  over the left 
lower extremity.  

On January 5, 1999, the veteran underwent another VA 
orthopedic examination.  He reported pain in both his knees 
and the history of his shell fragment wound of the left thigh 
in service was noted.  His problems reportedly focused mainly 
on the left knee and thigh.  He stated that he had diffuse 
tightness in the left thigh, as well as tightness in the left 
knee.  There was no typical history of the knee giving way, 
except for in the morning, when he got stiff.  There was too 
much standing and too much sitting with the knee bent more 
than approximately 85 degrees.  He complained of pain in the 
left knee, as well as a history of swelling.  For the 
previous 10 years, he had had no arthroscopy, surgery, or 
other treatment for the left knee.  

It was noted that the veteran had mild left ankle pain, 
probably because of the compromise of the left knee with 
protection.  The veteran also complained of pain, more like a 
dull ache, in the left hip area.  He could reportedly walk 
about 1/4 to 1/2 block.

On examination, circumferential measurements of the left 
lower extremity at the calf were symmetrical.  The leg 
lengths were also symmetrical.  There was no evidence of any 
fasciculations, and the examiner could not detect any 
evidence of phlebitis or varicosities.  

With the veteran sitting down, the knee could be put into the 
90 degree position.  The veteran had to be given a lot of 
cues, and mild assistive range of motion in the supine 
position included zero degrees, which was neutral with no 
hyperextension.  The veteran could flex actively to 85 
degrees, but beyond that, complained of diffuse tightness in 
the thigh and knee area.  With the knee in extension and 
mildly flexed to about 20 degrees, the mediolateral stability 
was intact.  The veteran was very much protective of the left 
knee with any kind of pressure applied and complained of 
diffuse tenderness.  The examiner could not feel any joint 
effusion.  The drawer sign was very gently performed.  The 
veteran could not perform it 100 percent, because of diffuse 
pain.  It was, however, within normal limits.  The pain was 
quite diffuse, and the examiner was unable to localize it in 
one particular area.  

As to the left hip, the examiner could not detect any 
subluxation or dislocation.  Mild subtrochanteric pain was 
noted with pressure, but otherwise, the veteran's left lower 
extremity demonstrated no evidence of soft tissue atrophy.  
In the sitting position, the veteran could flex the hip to 
100 degrees.  Extension on standing was just to neutral.  In 
the lying position, the veteran could get abduction to 
40 degrees.  External rotation was then gently performed.  
There was some hindrance because of the veteran's knee 
complaints, but the examiner could still go to the range of 
50 degrees which was 10 degrees short of the extreme range.  
Internal rotation was to 30 degrees, and 10 degrees short of 
the extreme range.  On the hip, no crepitus was palpable.  On 
the knee, mild to coarse crepitus was palpable.

An examination of the left ankle revealed dorsiflexion to 15 
degrees and plantar flexion to 30 degrees.  Inversion was 
normal, and the dorsalis pedis pulse was well palpable.  
There was no evidence of any ankle abnormality on clinical 
palpation.  X-rays of the left ankle were normal.  

On the left thigh were two tiny, approximately 1-cm size 
wounds, most probably related to the veteran's shrapnel 
injury.  There was also one distal to the left knee area, and 
also between the knee and the ankle joints, but they were 
very small in size and less than 1 cm.  Only very minimal to 
mild hyperpigmentation was noted, but there were no keloids, 
hypertrophy, or evidence of tenderness.  There was a 
possibility that on the left lateral side of the left knee, 
there was a very tiny palpation of something such as bone or 
a shell fragment; but the examiner did not have any 
documentation to compare on the X-rays for that area.  X-rays 
of the left knee were normal.  There was a small foreign body 
in the soft tissues.  

In the thigh and leg, including the calf, there was no 
evidence of any compartment syndromes, no muscle herniation, 
rupture of the tendons, or muscle rupture.  With ambulation, 
the veteran walked with the left lower extremity mildly 
externally rotated.  There was no footdrop or drag.  Knee 
flexion was somewhat limited and the veteran walked more or 
less with the knee in 15-20 degree of flexion.  In the 
standing posture, the pelvis was level.  X-rays from July 
1994 showed a foreign body in the distal thigh.  Those of the 
left hip indicated a foreign body in the proximal thigh.  The 
diagnosis was status post left thigh and shrapnel wound 
injury in 1967 with chronic recurrent myofascial pain 
syndrome in the left thigh.  Diffuse arthralgia was also 
noted in the left knee.  The examiner opined that, most 
probably, the primary soft tissue injury resulted in the 
veteran's left knee condition.  It was noted that the veteran 
complained of left hip pain and that he probably had mild 
subtrochanteric bursitis.  The examiner also stated that the 
veteran's condition could explain the veteran's complaints of 
pain in the left ankle area.  The functional loss due to the 
pain in the left lower extremity was classified as moderately 
significant.  

During a VA examination of the veteran's muscles on September 
18, 2000, the veteran reported the history of shrapnel wounds 
to his left thigh and left knee.  He reported that he still 
had retained foreign bodies.  X-rays of the left knee 
revealed a small foreign body in the soft tissues in the 
distal thigh, but were otherwise normal.  The veteran 
reported that his left thigh was painful with pain radiating 
upwards from the left knee, especially in the lateral aspect.  
The veteran reported some tightness and stiffness in the 
morning.  Prolonged standing and walking produced pain in the 
left thigh, as well as a muscle spasm and twitching of the 
muscles.  The veteran used a cane, especially when walking on 
unlevel ground.  He described the pain in his left thigh and 
knee as being like a toothache.  

On examination, very small scars were noted over the lateral 
aspect of the left thigh.  There was a scar measuring about 1 
cm noted in the lateral aspect of the left knee, and another 
small scar anteriorly over the left knee.  They were noted to 
be superficial scars.  The scars of the left thigh and 
lateral aspect and anterior aspect of the knee scars were 
tender to the touch.  There was no bone or muscle damage, but 
foreign bodies were noted in the proximal and distal left 
thigh.  Muscle strength was slightly decreased in the left 
thigh and left leg, 4/5 compared to 5/5 on the right.  There 
was no muscle herniation or evidence of damage to the joint.  
Following the examination, the diagnosis was shrapnel 
fragment wound from left thigh with retained foreign bodies 
in the proximal and distal thigh with muscle spasm and 
chronic myofascial pain syndrome.  The functional loss was 
classified as moderate to severe due to pain.  

During a September 18, 2000, VA orthopedic examination, the 
veteran reported that his left knee had been giving him the 
most problem.  He stated that, in the 1970's, it did not 
bother him much, but that it started bothering him in 1984-
1985 more than usual.  He reported that during the last 10 
years, he had gone downhill because of his left knee pain.  
He stated that that problem affected his occupation as a 
wildlife manager.  He noted that he was not able to share his 
duties and had a fair amount of difficulty performing his 
job.  He stated that he could not shoot and drag deer, etc.  
He also stated that many times he had to walk on uneven 
fields and had many falls as a result.  He reported pain if 
he was on his knee for a prolonged period of time and 
described instability and giving way, especially on uneven 
ground.  Alleviating factors including getting off his knee 
for a period of time.  He noted that when resting, he 
experienced muscle twitching.  He reportedly used a brace 
when he had to stay on his feet for long periods of time.  In 
addition, he had a special cane that he used when walking on 
unlevel ground (not at work).  He stated that four years 
earlier, he had broken his left ankle while walking on an 
uneven surface.  

On examination, the veteran walked with a significant limp, 
favoring the left knee.  Varus deformity of the left knee was 
noted.  An examination of the left knee revealed no swelling 
and no effusion.  Small scars were noted over the knee, 
measuring about one cm in length.  One scar was over the 
lateral aspect of the left knee and also measured about one 
cm in length.  It was noted that these were the result of 
previous shrapnel injuries.  A moderate amount of tenderness 
was noted over the anterior aspect of the patella and also 
laterally over the left knee.  The scars were moderately 
painful.  The active range of flexion was to 80 degrees.  The 
passive range of flexion was to 90 degrees.  Movements were 
very painful and guarded.  The functional loss due to left 
knee pain was moderate to severe.  Very painful movements of 
the left knee were expected with flare ups and walking on 
uneven surfaces.  Incoordination, excessive pain, and easy 
fatigability were also expected.  X-rays of the left knee 
revealed a 5-millimeter shrapnel fragment in the soft tissue 
of the distal thigh, laterally.  Otherwise, there was no bone 
or joint abnormality.  The primary diagnostic code was minor 
abnormality.  X-rays of the left femur revealed no bone or 
joint abnormality.  They did show a 5-millimeter shrapnel 
fragment in the soft tissue of the left upper thigh, 
laterally.  The primary diagnostic code was normal.  
Following the orthopedic examination, the diagnosis was 
residual of shrapnel fragment wound with chronic left knee 
pain.  It was noted that X-rays of the left knee in 1999 had 
not revealed any arthritic changes, but had shown foreign 
bodies in the distal thigh.  



B.  Analysis

The veteran seeks entitlement to service connection for left 
ankle disability, which he maintains is the result of 
problems, such as an altered gait, associated with his 
service-connected residuals of a shell fragment wound of the 
left knee.  Therefore, he maintains that service connection 
for his left ankle disability is warranted on a secondary 
basis.  

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the Court has stated that when a service-connected 
disorder causes an increase in disability to a non-service-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995); see also, Boyer v. West, 12 Vet. App. 142, 144 
(1999).

A review of the evidence discloses that in February 1994, the 
veteran fell and broke his left ankle.  Although he now 
claims that his fall was due to instability in his service-
connected left knee, no such relationship was noted at the 
time.  Indeed, the record dated prior to February 1994 is 
negative for any competent evidence of left knee instability 
or evidence that the veteran walked with an altered gait as a 
result of his left knee disability.  

Since February 1994, the veteran has complained of pain in 
his left ankle and limitation of motion; however, there is no 
current diagnosis of left ankle disability.  The veteran 
refers the Board to the opinion of the examiner who performed 
the January 1999 VA orthopedic examination.  While that 
examiner suggests a relationship between the veteran's left 
ankle pain and his service-connected left knee disability, he 
acknowledges that he found no evidence of left ankle 
disability, either clinically or on X-ray.  Moreover, 
although the veteran reported the history of his left ankle 
disability during a VA examination in September 2000, left 
ankle disability was not identified.  Absent evidence of 
current left ankle disability, the veteran does not meet one 
of the criteria for service connection.  Accordingly, service 
connection must be denied.  

In arriving at this decision, the Board does not doubt the 
veteran's sincerity in his belief that he has left ankle 
disability as a result of his service-connected left knee 
disability.  As a layman, however, he is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As such, his opinion, without more, cannot 
substantiate a grant of service connection.

III.  The Increased Ratings

A.  Applicable Law

The veteran seeks increased ratings for the following 
service-connected disabilities:  the residuals of shell 
fragment wounds of the left upper and lower thigh with 
myofascial pain syndrome; the residuals of a shell fragment 
wound of the left knee; and a left varicocele, post-
operative.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all of the evidence of record pertaining to the 
history of the service-connected disabilities.  

In January 1991, the RO granted the veteran's claim of 
entitlement to service connection for a shell fragment wound, 
with retained foreign body, of the left upper and lower 
thigh, and assigned a 10 percent rating.  The RO also granted 
entitlement to service connection for a left varicocele and 
assigned a noncompensable rating.  Each of those ratings was 
effective June 25, 1990, and constituted initial rating 
awards.  

In an October 1991 rating action, the RO acknowledged that 
the veteran had residuals of a shell fragment wound of the 
left knee but found that such disability was part of the 
service-connected residuals of a shell fragment wound of the 
left upper and lower thigh.  

As noted above, in February 2002, the RO assigned separate 
ratings for the veteran's service-connected residuals of 
shell fragment wounds of the left upper and lower thigh and 
for the service-connected residuals of a shell fragment wound 
of the left knee.  As it had for the left thigh, the RO 
assigned June 25, 1990, as the effective date of service 
connection for the left knee disability.  Thus, the separate 
grant of service connection for left knee disability was also 
considered an initial rating award.

As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  When an initial rating award 
is at issue, a practice known as "staged" ratings may apply.  
That is, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 



B.  The Left Lower Extremity

i.  The Facts

The veteran's service medical records show that in September 
1967, he sustained a shrapnel wound of the left knee.  The 
knee was debrided and drained, and a second closure was 
anticipated.  He was placed on light duty for five days.  

During the veteran's service separation examination in July 
1968, his lower extremities were clinically normal.  

Post-service evidence relating to the veteran's service-
connected disabilities of the left lower extremity have been 
set forth above.

ii.  Analysis - The Left Thigh

The veteran seeks entitlement to a compensable rating for his 
service-connected residuals of a shell fragment wound of the 
left thigh from June 25, 1990, through July 25, 1994, and for 
a rating in excess of 10 percent since July 26, 1994.  

The RO has rated the veteran's service-connected left thigh 
disability under 38 C.F.R. § 4.71a, DC 5024, the rating code 
applicable to tenosynovitis.  That code states that 
tenosynovitis will be rated based on limitation of motion of 
the affected part as degenerative arthritis (38 C.F.R. 
§ 4.71a, DC 5003).  The affected part, however, is the 
veteran's thigh, which is a muscle, not a joint.  The 
veteran's left knee and left hip are also service-connected 
conditions, and he receives separate disability ratings for 
those conditions.  The RO has already considered limitation 
of motion with respect to the veteran's left knee and left 
hip.  To rate the same manifestation under a different 
diagnosis would constitute pyramiding, a practice 
specifically precluded by regulation.  38 C.F.R. 4.14 (2002).  
Therefore, the Board will rate the service-connected 
residuals of a shell fragment wound of the left thigh as a 
muscle injury to the anterior thigh group, Muscle Group XIV.  
38 C.F.R. § 4.73, DC 5314.  
 
Under DC 5314, the anterior thigh group consists of the 
following muscles:  1) the sartorius; 2) the rectus femoris; 
3) the vastus externus; 4) the vastus intermedius; 5) the 
vastus internus; and 6) the tensor vaginae femoris.  Its 
function consists of the following:  1) extension of the knee 
and simultaneous flexion of the hip and knee; 2) tension of 
the fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XVII (pelvic girdle group 2) in postural support 
of the body; and 3) acting with the hamstrings in 
synchronizing the hip and knee.  A noncompensable rating is 
warranted for slight impairment, while a 10 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for moderately severe impairment, and a 40 percent 
rating is warranted for severe impairment.  

In evaluating muscle injuries from gunshot wounds or other 
trauma consideration is given to the history and complaints 
associated with the particular injury, as well as the current 
objective findings.  38 C.F.R. § 4.56.  Such factors, 
however, are only guidelines which are to be considered with 
all evidence in the individual case. Robertson v. Brown, 5 
Vet. App. 70 (1993).  

The regulatory provisions regarding the evaluation of muscle 
disabilities were revised during the pendency of the 
veteran's appeal and became effective as of July 3, 1997.  
See 38 C.F.R. § 4.56; see also 62 Fed. Reg. 30235, 30238 
(June 3, 1997).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In the instant case, however, 
it must be noted that old and new regulations are essentially 
the same and that the specific diagnostic criteria were not 
revised. 

Under the old and new regulations, the factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups are found at 38 C.F.R. 
§ 4.56.  The revised version of 38 C.F.R. § 4.56 eliminates 
the requirement for evidence of unemployability, if present, 
which was used to show that the residuals of the veteran's 
muscle injury were productive of moderately severe or severe 
impairment.  38 C.F.R. § 4.56 (c)(now 38 C.F.R. 
§ 4.56(d)(3)(ii)). The new regulations also eliminate the 
requirement that the objective findings associated with 
moderately severe muscle injury include a large entry wound 
scar. 38 C.F.R. § 4.56(c) (now 38 C.F.R. § 4.56(d)(3)(iii)).  
Otherwise the old and new provisions of 38 C.F.R. § 4.56 are 
essentially the same, and any changes are non substantive. 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 

(1) Slight disability of the muscles.

(i) The type of injury consists of a 
simple wound of the muscle without 
debridement or infection.  In such 
cases, service department records 
generally show a superficial wound 
with brief treatment and a return to 
duty.  

(ii) The service department records 
or other record shows that the wound 
usually heals with good functional 
results and no cardinal signs or 
symptoms of muscle disability as 
defined by the VA.  



(iii)  The current objective 
findings consist of a minimal scar; 
no evidence of fascial defect, 
atrophy, or impaired tonus; and no 
impairment of function or of 
metallic fragments retained in the 
muscle tissue.  38 C.F.R. 
§ 4.56(d)(1). 

(2) Moderate disability of the muscles.  

(i) The type of injury may typically 
result from a through and through or 
deep penetrating wound of short 
track from a single bullet, small 
shell, or shrapnel fragment, without 
the explosive effect of a high 
velocity missile and residuals of 
debridement or prolonged infection.  

(ii) There are service department 
records or other evidence of in-
service treatment of the wound and a 
record of consistent complaint of 
one or more of the cardinal signs 
and symptoms of muscle disability, 
particularly a lowered threshold of 
fatigue after average use, affecting 
the particular functions controlled 
by the injured muscles.  

(iii) The current objective findings 
include entrance and, possibly, exit 
scars, small or linear, indicating a 
short track of the missile through 
muscle tissue; some loss of deep 
fascia or muscle substance or 
impairment of muscle tonus; and loss 
of power or lowered threshold of 
fatigue when compared to the sound 
side.  

(3) Moderately severe disability of 
muscles. 

(i) The type of injury consists of a 
through and through or deep 
penetrating wound by small high 
velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of 
soft parts, and intermuscular 
scarring. 

(ii) The service department records 
or other evidence shows 
hospitalization for a prolonged 
period for treatment of wound.  
There is a record of consistent 
complaint of the cardinal signs and 
symptoms of muscle disability as 
defined in paragraph (c) of this 
section and, if present, evidence of 
inability to keep up with work 
requirements. 

(iii) The current objective findings 
consist of entrance and (if present) 
exit scars indicating track of 
missile through one or more muscle 
groups.  There are indications on 
palpation of loss of deep fascia, 
muscle substance, or normal firm 
resistance of muscles compared with 
sound side.  Tests of strength and 
endurance compared with sound side 
demonstrate positive evidence of 
impairment. 

38 C.F.R. § 4.56(d).



(a)  June 25, 1990, through July 25, 1994

The evidence shows that in December 1967, the veteran 
sustained a shrapnel wound of the left knee.  Following 
treatment, which included debridement and drainage, the 
veteran was placed on light duty for five days.  There were 
no further recorded complaints or clinical findings of the 
veteran's shell fragment wound until November 1990 VA 
examination, when he reported mild pain with deep knee bends.  
Although the initial injury did not show shell fragment 
wounds of the thigh, and the veteran did not report any of 
the cardinal signs of a muscle injury, X-rays showed retained 
metallic foreign bodies in the thigh.  As noted above, the 
need for debridement of the original wound and the presence 
of retained metallic foreign bodies were then and are now 
compatible with at least moderate impairment.  Under DC 5314, 
such a level of impairment warrants a 10 percent rating.  The 
extent of the original injury and the lengthy absence of any 
recorded history or complaint, however, suggest no more than 
moderate impairment.  While the original wound required 
debridement, there was no evidence of a through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with prolonged infection, or 
sloughing of soft parts, or intermuscular scarring.  There 
was also no evidence of prolonged hospitalization for the 
treatment of the wound.  Accordingly, for the period from 
June 25, 1990, through July 25, 1994, the evidence more 
nearly reflected the criteria for a rating of 10 percent and 
no more.  To that extent, the appeal is granted.

(b)  July 26, 1994, Through the Present

The evidence shows that since July 26, 1994, the veteran's 
service-connected residuals of a shell fragment wound of the 
left thigh consisted primarily of retained foreign bodies; 
decreased strength (4/5); and diffuse tightness.  Such 
residuals, however, continued to be productive of no more 
than moderate impairment, a level characterized as such by 
the examiner who performed the VA orthopedic examination in 
January 1999.  During the September 2000 VA examination, it 
was noted that the veteran's left thigh disability was also 
manifested by muscle spasms and excessive pain with prolonged 
standing or walking.  Although the examiner concluded that 
due to pain, the veteran's disability of the left lower 
extremity was productive of a moderate to severe loss of 
function, the record shows that such disability more nearly 
approximated the criteria for a moderate level of impairment.  
Indeed, there was no evidence of atrophy, compartment 
syndromes, rupture of the tendons or muscles, swelling, 
lowered threshold of fatigue, impairment of coordination, or 
uncertainty of movement.  Moreover, as noted above, the 
original injury was a penetrating wound which required 
debridement and convalescent period of 5 days of light duty.  
There was no evidence of a deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
prolonged infection or sloughing of soft parts, and 
intermuscular scarring.  Further, the wound did not require 
prolonged hospitalization, nor was it followed by consistent 
complaints of the cardinal signs and symptoms of muscle 
disability or evidence of inability to keep up with work 
requirements.  Finally, there are no current objective 
findings indicating the track of the missile through one or 
more muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Therefore, the residuals 
of the shell fragment wound of the left thigh more nearly 
reflect the criteria for a moderate level of impairment under 
DC 5314.  As such, there is no basis for a rating in excess 
of 10 percent for the period from July 26, 1994, through the 
present.  To that extent, the appeal is denied.

In arriving at this decision, the Board recognizes that the 
veteran's shell fragment wound residuals caused limitation of 
flexion of the left knee and a left-sided limp, however, such 
manifestations have been rated in accordance with the 
veteran's service-connected left knee disability.  Although 
he also has hyper-pigmented superficial shell fragment wound 
scars which are adherent to the underlying fascia, they are 
evaluated under his separate rating for scars.  Accordingly, 
those manifestations are not considered when evaluating the 
veteran's shell fragment wound residuals of the left thigh.  
38 C.F.R. § 4.14.



iii.  Analysis - the Left Knee

The veteran seeks an increased rating for his service-
connected residuals of a shrapnel wound of the left knee for 
various periods of time since June 25, 1990.  

The RO has rated the veteran's left knee disability as 
impairment of the tibia and fibula under 38 C.F.R. § 4.71a, 
DC 5262.  A 10 percent rating is warranted for malunion of 
the tibia and fibula with slight knee or ankle disability.  A 
20 percent rating is warranted for malunion of the tibia and 
fibula with moderate knee or ankle disability, and a 30 
percent rating is warranted for marked knee or ankle 
disability.  A 40 percent rating is warranted for nonunion of 
the tibia and fibula with loose motion, requiring a brace.  

Also potentially applicable in rating the veteran's right 
knee disability are 38 C.F.R. §§ 4.71a, DC's 5257, 5260, and 
5261.  

Knee impairment, manifested by recurrent subluxation or 
lateral instability is rated in accordance with the 
provisions of 38 C.F.R. § 4.71a, DC 5257.  A 10 percent 
rating is warranted for slight impairment.  A 20 percent 
rating is warranted for moderate impairment.  A 30 percent 
rating is warranted for severe impairment.  

Codes 5260 and 5261 are applicable to rating the range of 
motion of the veteran's left knee.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees or when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees or when 
extension is limited to 15 degrees.  A 30 percent rating is 
warranted when flexion is limited to 15 degrees or when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

(a)  June 25, 1990, through January 4, 1999

A review of the evidence discloses that from June 25, 1990, 
through January 4, 1999, the veteran complained of mild pain 
with deep knee bends; of knee problems on exertion; and of 
occasional swelling of the left knee.  Objective 
manifestations included tenderness on either side of the 
patella and decreased strength in the left lower extremity 
(4+/5+) compared to the right (5+/5), possibly due to left 
knee pain.  In this regard, it was noted that the veteran 
walked with a left sided limp and that a piece of shrapnel 
was palpable over the left knee joint.  Although the veteran 
wore a left knee brace during the July 1994 VA orthopedic 
examination, it was noted that he could ambulate without it.  
Indeed, there were no postural abnormalities or fixed 
deformities present, and his sensation and deep tendon 
reflexes were reportedly intact or normal.  Moreover, he 
demonstrated a full range of left knee motion, and there was 
no evidence of inflammation, swelling, discoloration, 
crepitus, subluxation, instability, lack of coordination, or 
fatigue.  Finally, there was no evidence that the veteran's 
left knee disability was productive of any more than slight 
impairment.  Such manifestations more nearly reflected the 
criteria for a 10 percent rating under DC's 5262 or 5257.  
Accordingly, the claim for an increased rating for the period 
from June 25, 1990, through January 4, 1999, is denied.  

(b)  January 5, 1999, through September 17, 2000

During the VA orthopedic examination on January 5, 1999, the 
veteran reported tightness in the knee, as well as a history 
of pain and swelling in his left knee.  Indeed, he complained 
of diffuse tenderness to palpation and demonstrated mild to 
moderate crepitus.  He walked with a limp in which the left 
lower extremity was held in 15 to 20 degrees of flexion and 
mild external rotation.  He could only flex the left knee 
actively to 85 degrees, compared to an expected range of 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2002).  
Such limitation of flexion, however, did not exceed the 
criteria for a rating in excess of 20 percent under DC 5260.  
Moreover, the evidence remained negative for any limitation 
of extension, postural abnormalities, fixed deformities, 
impaired sensation or impaired deep tendon reflexes.  
Further, there was no evidence of effusion, instability, 
inflammation, fatigue, or a lack of coordination.  In 
considering such evidence, the examiner concluded that the 
veteran's left knee disability was compatible with moderate 
functional impairment.  Thus, there was also no basis for a 
rating in excess of 20 percent when compared with the 
applicable criteria under DC 5262 or 5257 in effect from 
January 5, 1999, through September 17, 2000.  Accordingly, 
the claim for an increased rating for that period is denied.

(c)  Since September 18, 2000

When examined on September 18, 2000, the veteran's service-
connected left knee disability was manifested primarily by 
pain radiating from the left knee into the left thigh and 
some tightness and stiffness in the morning.  He reportedly 
used a cane, particularly when walking on unlevel ground.  He 
noted that he did not use his cane at work, however, and that 
his inability to walk on uneven terrain had caused him to 
fall many times.  He stated that his left knee disability had 
caused him a great deal of difficulty in his job as a 
wildlife manager.  He also stated that he could not share his 
duties and that he was unable to perform certain tasks, such 
as shooting and dragging deer.  He reportedly used a brace 
when he had to be on his feet for prolonged periods of time.  
He walked with a significant limp, and varus deformity of the 
left knee was noted.  There was a moderate amount of 
tenderness about the knee but no swelling or effusion.  The 
active range of flexion was accomplished to 80 degrees, and 
movements were very painful and guarded.  The examiner stated 
that painful flare-ups could be expected, as well as 
incoordination, excessive pain, and easy fatigability.  He 
concluded that the functional loss due to pain was moderate 
to severe.  

Such manifestations more nearly reflect the criteria for a 30 
percent rating under DC's 5257 or 5262.  There is, however, 
no evidence of nonunion of the tibia or fibula so as to 
warrant a higher schedular evaluation under DC 5262.  
Moreover, the 80 degrees of active motion do not meet the 
criteria for a higher schedular rating under DC 5260.  
Accordingly, a rating of 30 percent and no more is warranted 
for the veteran's current level of left knee impairment.  In 
arriving at this decision, the Board again notes some 
deficits and weakness in the left lower extremity, as well as 
residual scaring; however, as above, those manifestations 
have been rated separately under appropriate DC's.  
Therefore, they cannot support a rating in excess of 30 
percent for the veteran's left knee disability. 

C.  The Left Varicocele

i.  The Facts

During a January 1991 VA examination, the veteran stated that 
he had been having swelling in the scrotum on the left side 
since March 1989.  He did not know what it was but later in 
the day, he noticed that the swelling became larger and that 
it got worse when he ran without a supporting belt.  A copy 
of a March 1989 medical report indicated that the veteran had 
a large left scrotal varicocele, a finding which was 
confirmed during the examination.

A VA outpatient treatment record, dated in December 1990, 
confirmed that the veteran had a varicocele of the left 
scrotum and referred him to the urology service.  In May 
1991, it was noted that the varicocele was getting large and 
painful and that the veteran wore a support.  

In July 1991, the veteran was treated by D. P. B., M.D., for 
complaints of left scrotal pain.  A urological examination 
revealed a huge left varicocele with a complete loss of the 
testicle.  The veteran was advised to have a high ligation of 
the varicocele and a possible orchiectomy.  He was advised to 
have that surgery, because of the chronic pain and 
possibility that the left varicocele might affect the right 
testicle.

In August 1991, the veteran was hospitalized by the VA 
complaining of left scrotal pain.  He stated that he was 
unable to do exercises and strenuous work and that after such 
work, he experienced swelling in the left scrotum.  He was 
reportedly unable to feel the testicle because of the huge 
swelling.  The veteran subsequently underwent ligation of the 
spermatic vein.  An orchiectomy was considered; however, at 
the time of the completion of the procedure, the testicle was 
felt to be completely normal.  The following day, the veteran 
was voiding very well, and the wound was healing very well.  
There was no evidence of infection.  During a September 5, 
1991, follow-up evaluation in a genitourinary clinic, it was 
noted that the veteran's wound continued to heal well and 
that the varicocele had decreased in size.  

During a VA examination, performed on April 29, 1992, the 
veteran reported that since his surgery in 1991, he no longer 
had any pain.  He stated that occasionally during 
intercourse, he did have a dull feeling.  On examination, he 
had a large, left inguinal scar, and the left testis was 
atrophic, about 2 cm's.  The right was normal at about 5 
cm's.  There were no lesions of the testes or penis.  The 
diagnosis was history of a left varicocele, now asymptomatic.  

Private medical records, dated in August 1992, show that the 
veteran still had a little tenderness and soreness in the 
inguinal area, but was otherwise doing well.  

Private medical records, dated May 17, 1994, and in June 
1994, show that the veteran was seen for a follow up of his 
ligation of the spermatic vein.  He claimed that the 
varicocele had increased in size.  He was not having any 
pain.  On examination, there was a small varicocele, and his 
testicles remained the same size.  There was no evidence of 
infection of epididymitis, and he was advised to resume all 
activities.  He claimed that one of the urologists had told 
him that his varicocele could be repaired by embolizing the 
left spermatic artery.  The private physician told him that 
the procedure was complicated and may not work.  The veteran 
agreed not to have any further procedures done at that time.  

In December 1997, the veteran reported a six-month history of 
left testicular pain.  The assessment was left chronic 
epididymitis.  The following month, he reported occasional 
left inguinal pain/discomfort from his prior surgery.  The 
diagnosis was trigonitis.  An ultrasound of the veteran's 
scrotum, performed by the VA in December 1997 revealed that 
the veteran's right testis was normal size with homogenous 
echo texture.  It measured 2 by 4 cm's.  The superior right 
epididymis was triangular shaped and echogenic and measured 
0.9 cm's by 1.32 cm's.  There was a slight increase in venous 
dilatation of the inferior right epididymal region.  The left 
testis was smaller than the right and measured 1.9 by 3 cm's.  
There were multiple dilated tortuous vessels surrounding the 
left testis.  The findings were suggestive of left 
varicocele.  There was a small focal artifactual low density 
of the inferior left testis, measuring 0.9 cm's.  Under the 
primary diagnostic code was a notation of major abnormality, 
physician aware.

VA outpatient records reflect treatment in February 1998 for 
left scrotal pain which the veteran felt was getting worse.  
It was noted that he took medication once or twice a week to 
control the pain.  The diagnosis was recurrent left 
varicocele, confirmed by ultrasonography.  It was recommended 
that the veteran use an athletic supporter.  

In September 2000, the veteran underwent a VA genitourinary 
examination to determine the severity of his left varicocele.  
The examiner reviewed the veteran's medical records and noted 
that a left varicocele and pain in the left scrotum had been 
present since the 1980's.  The veteran was reportedly unable 
to do any physical activity without pain in the left scrotum 
and swelling.  The surgery in August 1991 was noted, as was 
the treatment in December 1997 which had shown enlargement of 
the prostate and chronic epididymitis.  It was also noted 
that the veteran had undergone a cystoscopy in January 1988 
which had shown trigonitis.  The recurrent varicocele had 
been confirmed by ultrasound of the scrotum in 1997.  

The veteran reported that the varicocele caused constant pain 
and hurt more in the evening.  He noted pain in the left 
groin, left scrotum, and also in the anal area.  He denied 
any history of frequency, nocturia, incontinence, or 
recurrent urinary tract infections.  He did note that he had 
been treated for the epididymitis and a bladder infection.  
It was also noted that, in the late 1970's, he had had kidney 
stones.  There was no history of nephritis.  Other than 
during his surgery, the veteran had not required any urinary 
catheterization.  The veteran also experienced sexual 
erectile difficulties.  On examination, there were scars in 
the inguinal area from the previous surgery for ligation of 
the left spermatic vein.  A left spermatocele was palpable 
and felt very tender like a bag of worms.  The left testicle 
was very tender to the touch.  A urinalysis and complete 
blood count were normal.  The ultrasound of the scrotum 
revealed that the left testis appeared to be slightly smaller 
than the right.  The examiner stated that there was a 
probable bilateral varicocele.  The diagnoses were tender 
left varicocele, with previous surgery for ligation of the 
spermatic vein, and right varicocele from ultrasound of the 
scrotum.

An ultrasound of the veteran's scrotum, performed by the VA 
in October 2000, revealed that the left testis appeared to be 
slightly smaller than the right and that there was a probably 
varicocele, bilaterally.  

ii.  Analysis

There is no DC specifically applicable to rating the 
veteran's left varicocele.  In its January 1991 rating 
action, the RO rated that disability by analogy to an 
inguinal hernia under 38 C.F.R. § 4.114, DC 7338.  38 C.F.R. 
§ 4.20.  

In January 1991, as now, a noncompensable rating was 
warranted for an inguinal hernia which was small and 
reducible, or without true hernia protrusion.  A 
noncompensable rating was also warranted where the hernia had 
not been operated on but was remediable.  A 10 percent rating 
was warranted for an inguinal hernia which was recurrent 
after surgery and which was recurrent, readily reducible and 
well supported by truss or belt.  A 30 percent rating was 
warranted for a small, postoperative, recurrent, inguinal 
hernia or one for which there had been no surgery and which 
was irremediable and not wells supported by a truss, or one 
which was not readily reducible.  A 60 percent rating was 
warranted for a large, postoperative, recurrent inguinal 
hernia which was not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  

The veteran's varicocele was rated as an inguinal hernia 
until July 2000, when the Board stated in its remand that a 
varicocele was more appropriately rated as varicose veins 
under 38 C.F.R. § 4.114, DC 7120.  Although that disability 
has been rated as such since July 2000, the Board will 
consider the veteran's claim for an increased rating under 
both DC's.  

At the time the veteran opened his claim, a noncompensable 
rating was warranted for varicose veins which were 
asymptomatic or manifested by mild symptoms.  A 10 percent 
rating was warranted for moderate disability, either 
bilateral or unilateral, manifested by varicosities of 
superficial veins below the knees, with symptoms of pain or 
cramping on exertion.  A 20 percent rating was warranted for 
a moderately severe unilateral disability, both involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm's in 
diameter, with symptoms of pain or cramping on exertion, and 
with no involvement of the deep circulation.  A 40 percent 
rating was warranted for severe unilateral disability, both 
manifested by superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 cm's 
in diameter, with marked distortion and sacculation, with 
edema and episodes of ulceration, and with no involvement of 
the deep circulation.  A 50 percent rating was warranted for 
pronounced unilateral disability, both manifested by severe 
symptoms including secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation.  A note to the code 
provides that severe varicosities below the knee, with 
ulceration, scarring, or discoloration and painful symptoms, 
were rated as moderately severe.  In this case, of course, 
symptoms similar to these could be manifested in the scrotum 
area. 

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the veteran's service-
connected varicocele.  See 62 Fed. Reg. 65207 - 65244 
(December 11, 1997).  That change became effective January 
12, 1998.  Inasmuch as the veteran's claim was filed before 
the regulatory change occurred, he is entitled to application 
of the version most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-00 (opinion 
of the VA General Counsel that the decision in Karnas is to 
be implemented by first determining whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
current versions of the regulation.  If the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 1991), can 
be no earlier than the effective date of that change, and 
that the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.).  In this regard, it should be noted that 
precedential opinions of VA's General Counsel are binding on 
the Board.   38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. 
§ 14.507 (2002).

Under the criteria which became effective January 12, 1998, a 
noncompensable evaluation was warranted for asymptomatic 
palpable or visible varicose veins.  A 10 percent rating was 
warranted for intermittent edema of the extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent rating was warranted when there was 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating was warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating was warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating was warranted for massive board-like edema 
with constant pain at rest.  Note:  The foregoing ratings 
were for involvement of a single extremity.  If more than one 
extremity was involved, each extremity was to be evaluated 
separately and combined under 38 C.F.R. § 4.25 (2002), using 
the bilateral factor 38 C.F.R. § 4.26 (2002), if applicable.



(a)  June 25, 1990, through April 28, 1992

A review of the evidence discloses that from June 25, 1990, 
through April 28, 1992, the veteran's service-connected left 
varicocele was manifested primarily by pain and large 
swelling, for which he wore a support.  Following ligation of 
the spermatic vein in August 1991, the swelling decreased, 
and the veteran healed well.  Thereafter, there was no 
evidence of recurrence.  Such findings more nearly 
approximated the criteria for a 10 percent rating under DC 
7338 and DC 7120 then in effect.  Accordingly, there was no 
basis for an increased rating from June 25, 1990, through 
April 28, 1992.  To that extent, the appeal is denied.

(b)  April 29, 1992, through May 16, 1994

During the VA examination on April 29, 1992, it was noted 
that the veteran had a dull feeling with intercourse and his 
left testis was atrophic and less than half the size of his 
right; however, he no longer had any pain associated with his 
varicocele and it was asymptomatic.  Although he began to 
experience tenderness and soreness in the area 4 months 
later, the evidence shows that during the period from April 
29, 1992, through May 16, 1994, he was generally doing well.  
Indeed, there were no reports of any more than mild 
symptomatology and no recurrence of a varicocele during this 
time period.  Thus, a compensable rating was not warranted.

(c)  From May 17, 1994, to the Present

When the veteran was seen on May 17, 1994, for a follow-up of 
his ligation of the spermatic vein, he claimed that the 
varicocele had increased in size; however, that claim was not 
borne out by the examination.  Moreover, he was not having 
any pain associated with a varicocele; and there was no 
evidence that his left varicocele had recurred or was 
otherwise productive of any more than moderate disability.  
Accordingly, under the criteria then in effect, there was no 
basis for a rating in excess of 10 percent under DC 7120 or 
DC 7338.

On December 8, 1997, the veteran began to report increased 
left testicular pain and an ultrasound revealed multiple 
dilated tortuous vessels around the left testis.  Indeed, a 
subsequent ultrasound revealed recurrence of the left 
varicocele.  The veteran reportedly took medication to 
control the pain, and it was recommended that he wear an 
athletic supporter.  During the VA examination in September 
2000, his left testicle was very tender to the touch, and the 
examiner was able to palpate a small spermatocele.  
Reportedly, the veteran could not perform any physical 
activity without pain and swelling in the left scrotum.  

The recurrence of the left varicocele and the evident 
increase in pain and need for a supporter more nearly reflect 
the criteria for a 30 percent rating under 38 C.F.R. § 4.114, 
DC 7338.  Accordingly, a 30 percent rating is warranted for 
that disorder, effective December 8, 1997.  In arriving at 
this decision, the Board has considered the possibility of a 
higher evaluation under DC 7338 but notes no evidence that 
the veteran's recurrent left varicocele is large and not 
readily reducible.  The Board has also considered the 
possibility of a higher evaluation under the old and new 
versions of DC 7120 but notes no marked distortion or 
sacculation of the veins or episodes of ulceration.  
Therefore, a 30 percent rating, and no more is warranted for 
the veteran's left varicocele.

D.  Additional Considerations

In arriving at the foregoing decisions, the Board has adhered 
to the principle of staged rating noted in Fenderson.  

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected residuals of a shrapnel wound 
of the left thigh; the residuals of a shrapnel wound of the 
left knee; and/or the left varicocele.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  Rather the record shows that the veteran continues 
to work in wildlife management and that he has not had 
frequent periods of hospitalization for any of the 
disabilities at issue.  Indeed, the record shows that the 
manifestations of the noted disabilities are contemplated by 
the regular schedular standards.  It must be emphasized that 
the disability ratings are not job specific.  They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to service connection for left ankle disability, 
claimed as secondary to the service-connected residuals of a 
shell fragment wound of the left knee, is denied.

Entitlement to a 10 percent rating for the veteran's service-
connected residuals of shell fragment wounds of the left 
upper and lower thigh with myofascial pain syndrome, 
effective from June 25, 1990, through July 25, 1994, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds of the left upper and 
lower thigh with myofascial pain syndrome, effective July 26, 
1994, is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a shell fragment wound of the left knee, 
effective from June 25, 1990, through January 4, 1999, is 
denied.
	(CONTINUED ON NEXT PAGE)


Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound of the left knee, 
effective from January 5, 1999, through September 17, 2000 is 
denied.

Entitlement to a rating in excess of 30 percent for the 
residuals of a shell fragment wound of the left knee, 
effective from September 18, 2000, through the present, is 
denied.

Entitlement to a rating in excess of 10 percent for a left 
varicocele, post-operative, effective from June 25, 1990, 
through April 28, 1992, is denied.

Entitlement to a 10 percent rating for a left varicocele, 
post-operative, effective from April 29, 1992, through May 
16, 1994, is denied.

Entitlement to a rating in excess of 10 percent for a left 
varicocele, post-operative, effective from May 17, 1994, 
through December 7, 1997, is denied.

Entitlement to a 30 percent rating for a left varicocele, 
post-operative, effective December 8, 1997, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

